UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15( d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) June 19, 2013 FRIENDFINDER NETWORKS INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 001-34622 13-3750988 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 6800 Broken Sound Parkway, Suite 200 Boca Raton, Florida (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code 561-912-7000 n/a (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. The information relating to the entering into of the Third Amendment to the Forbearance Agreements set forth below in "Item 8.01 – Other Events" is incorporated by reference herein. Item 8.01 Other Events. On June 19, 2013, FFN and Interactive Network, Inc. ("INI" and collectively with FFN, the "Issuers"), entered into the Third Amendment to the Forbearance Agreements previously entered into on November 5, 2012 and as amended effective on February 4, 2013 and May 6, 2013, with over 93% of the unaffiliated holders of the Issuers' 14% Senior Secured Notes due 2013 and 100% of the holders of the Cash Pay Secured Notes due 2013 (collectively, the "Amendments"). The Amendments extend the forbearance period from June 7, 2013 to July 1, 2013 unless certain events are triggered before such date. The foregoing summary is qualified in its entirety by reference to the Amendments, copies of which are filed as Exhibits 10.1 and 10.2 to this Form 8-K, and to the (i) Forbearance Agreements, copies of which were filed as Exhibits 10.1 and 10.2 to the Form 8-K filed on November 8, 2012, (ii) Forms of the First Amendment to Forbearance Agreement, dated February 4, 2013, copies of which were filed as Exhibits 10.1 and 10.2 to the Form 8-K filed on February 8, 2013, and (iii) Forms of the Second Amendment to Forbearance Agreement, dated May 6, 2013, copies of which were filed as Exhibits 10.74 and 10.75 to the Form 10-Q for the quarterly period ended March 31, 2013. (d) Exhibits Exhibit No. Description Form of Third Amendment to Forbearance Agreement entered into between FriendFinder Networks Inc., Interactive Network, Inc. and certain holders of the 14% Senior Secured Notes due 2013. Form of Third Amendment to Forbearance Agreement entered into between FriendFinder Networks Inc., Interactive Network, Inc. and the holders of the Cash Pay Secured Notes due 2013. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: June 19, 2013 FRIENDFINDER NETWORKS INC. By: /s/Ezra Shashoua Name: Ezra Shashoua Title: Chief Financial Officer 3 Exhibit Index Exhibit No. Description Form of Third Amendment to Forbearance Agreement entered into between FriendFinder Networks Inc., Interactive Network, Inc. and certain holders of the 14% Senior Secured Notes due 2013. Form of Third Amendment to Forbearance Agreement entered into between FriendFinder Networks Inc., Interactive Network, Inc. and the holders of the Cash Pay Secured Notes due 2013.
